

114 S658 IS: Local Taxpayer Relief Act
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 658IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mr. Thune (for himself and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize the impact aid program under the Elementary and Secondary Education Act of 1965.
	
		1.Short
 titleThis Act may be cited as the Local Taxpayer Relief Act.
 2.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
 3.Amendments to Impact Aid Improvement Act of 2012Section 563(c) of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1748) is amended—
 (1)by striking paragraphs (1) and (4); and (2)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively.
			4.Payments
			 relating to Federal acquisition of real property
 (a)AmendmentsSection 8002 (20 U.S.C. 7702) is amended— (1)in subsection (b)—
 (A)in paragraph (2), by inserting as calculated under paragraph (3) before the period at the end; and (B)by striking subparagraph (B) of paragraph (3) and inserting the following:
						
 (B)Special ruleIn the case of Federal property eligible under this section that is within the boundaries of 2 or more local educational agencies that are eligible under this section, any of such agencies may ask the Secretary to calculate (and the Secretary shall calculate) the taxable value of the eligible Federal property that is within its boundaries by—
 (i)first calculating the per-acre value of the eligible Federal property separately for each eligible local educational agency that shares the Federal property, as provided in subparagraph (A)(ii);
 (ii)then averaging the resulting per-acre values of the eligible Federal property from each eligible local educational agency that shares the Federal property; and
 (iii)then applying the average per-acre value to determine the total taxable value of the eligible Federal property under subparagraph (A)(iii) for the requesting local educational agency.;
 (2)by striking subsection (f) and inserting the following:  (f)Special ruleBeginning with fiscal year 2015, a local educational agency shall be deemed to meet the requirements of subsection (a)(1)(C) if the agency was eligible under paragraph (1) or (3) of this subsection, as in effect on the day before the date of enactment of the Local Taxpayer Relief Act;
 (3)by striking subsection (g) and inserting the following:
					
						(g)Former
				districts
 (1)ConsolidationsFor fiscal year 2006 and all succeeding fiscal years, if a local educational agency described in paragraph (2) is formed at any time after 1938 by the consolidation of 2 or more former school districts, the local educational agency may elect to have the Secretary determine its eligibility and any amount for which the local educational agency is eligible under this section for any fiscal year on the basis of 1 or more of those former districts, as designated by the local educational agency.
							(2)Eligible local
 educational agenciesA local educational agency referred to in paragraph (1) is—
 (A)any local educational agency that, for fiscal year 1994 or any preceding fiscal year, applied, and was determined to be eligible under, section 2(c) of the Act of September 20, 1950 (Public Law 874, 81st Congress), as that section was in effect for that fiscal year; or
 (B)a local educational agency formed by the consolidation of 2 or more districts, at least 1 of which was eligible for assistance under this section for the fiscal year preceding the year of the consolidation, if for fiscal years 2006 through 2015, the local educational agency had notified the Secretary of the designation not later than 30 days after the date of enactment of the Local Taxpayer Relief Act.
 (3)AmountA local educational agency eligible under this subsection shall receive a foundation payment as provided for under subparagraphs (A) and (B) of subsection (h)(1), as in effect on the date of enactment of the Consolidated Appropriations Act, 2014, except that the foundation payment shall be calculated based on the most recent payment received by the local educational agency based on its former common status.
							(4)Availability of
 fundsNotwithstanding any other provision of law limiting the period during which the Secretary may obligate funds appropriated for any fiscal year after 2005, the Secretary may obligate funds remaining after final payments have been made from any of such fiscal years to carry out this subsection.; 
 (4)in subsection (h)—
 (A)in paragraph (1)(B)(i), by striking subsection (b)(1)(C) and inserting subparagraph (A)(i)(III) or (C) of subsection (b)(1);
 (B)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; (C)by inserting after paragraph (1) the following:
						
							(2)Foundation payments for applicants eligible prior to fiscal year 2006
 (A)First yearFrom any amount remaining after making payments under paragraph (1) and subsection (i)(1) for the fiscal year involved, the Secretary shall make a payment in an amount of 90 percent of the amount as determined in accordance with subparagraph (C)(i) of paragraph (3) to a local educational agency that is eligible for a payment for such year and—
 (i)is, or was, eligible to receive a payment under this section for fiscal year 2016; and (ii)(I)was eligible and received a payment prior to fiscal year 2006 but did not apply in each of the succeeding fiscal years; or
 (II)met the eligibility requirements as provided in subsection (a) prior to fiscal year 2006 but was denied a payment under subsection (b)(1)(A)(i)(III) or subsection (b)(1)(C).
 (B)Second and succeeding yearsFor any succeeding fiscal year after the first fiscal year that a local educational agency receives a foundation payment under subparagraph (A), the amount of the local educational agency’s foundation payment under this paragraph shall be equal to the local educational agency’s foundation payment under this paragraph for the first fiscal year.;
 (D)in paragraph (3)(A), as redesignated by subparagraph (B), by striking paragraph (1) and inserting paragraphs (1) and (2);
 (E)in paragraph (4), as redesignated by subparagraph (B)— (i)by striking under paragraphs (1) and (2) and inserting under paragraphs (1), (2), and (3) and strike under paragraph (1) or (2) or subsection (i)(1); and
 (ii)by striking under paragraph (1) or (2) and inserting under paragraph (1), (2), or (3); and (F)by striking paragraph (5), as redesignated by subparagraph (B), and inserting the following:
						
 (5)DataFor each local educational agency that received a payment under this section for fiscal year 2010 through the fiscal year in which the Local Taxpayer Relief Act was enacted, the Secretary shall not make a payment under paragraph (4) to a local educational agency that fails to submit, within 60 days of the date the Secretary notified the agency that the information is needed, the data necessary to calculate the maximum amount of a payment under subsection (b) for that local educational agency.; 
 (5)in subsection (i)(1), by striking subsection (h)(3) and inserting (h)(4); and (6)in subsection (l), by striking (h)(4)(B) and inserting (h)(2).
				(b)Effective
 dateThe amendments made by this section shall apply to applications submitted for fiscal year 2010 and all succeeding fiscal years.
			5.Payments for
 eligible federally connected childrenSection 8003 (20 U.S.C. 7703) is amended—
 (1)in subsection (a)—
 (A)in paragraph (1), in the matter preceding subparagraph (A), by inserting after such agency, the following: including those children enrolled in a State that has a State open enrollment policy (but not including those children enrolled in a distance learning program not residing within the defined boundaries of the agency),;
 (B)by striking paragraph (4) and inserting the following:
					
						(4)Military
				installation and Indian housing undergoing renovation or rebuilding
							(A)Military
 installation housingBeginning in fiscal year 2014, in determining the amount of a payment for a local educational agency for children described in paragraph (1)(D)(i), the Secretary shall consider those children as if they were children described in paragraph (1)(B) if the Secretary determines, on the basis of a certification provided to the Secretary by a designated representative of the Secretary of Defense, that those children would have resided in housing on Federal property if the housing was not undergoing renovation or rebuilding. The total number of children treated as children described in paragraph (1)(B) shall not exceed the lesser of—
 (i)the total number of children eligible under paragraph (1)(B) for the year prior to the initiation of the housing project on Federal property undergoing renovation or rebuilding; or
 (ii)the total number of federally connected children enrolled in the local educational agency as stated in the application filed for the payment for the year for which the determination is made.
								(B)Indian
 landsBeginning in fiscal year 2014, in determining the amount of a payment for a local educational agency that received a payment for children that resided on Indian lands in accordance with paragraph (1)(C) for the fiscal year prior to the fiscal year for which the local educational agency is making an application, the Secretary shall consider those children to be children described in paragraph (1)(C) if the Secretary determines on the basis of certification provided to the Secretary by a designated representative of the Secretary of the Interior or the Secretary of Housing and Urban Development that those children would have resided in housing on Indian lands if the housing was not undergoing renovation or rebuilding. The total number of children treated as children described in paragraph (1)(C) shall not exceed the lesser of—
 (i)the total number of children eligible under paragraph (1)(C) for the year prior to the initiation of the housing project on Indian lands undergoing renovation or rebuilding; or
 (ii)the total number of federally connected children enrolled in the local educational agency as stated in the application filed for the payment for the year for which the determination is made.
								(C)Eligible
 housingRenovation or rebuilding shall be defined as projects considered as capitalization, modernization, or restoration, as defined by the Secretary of Defense or the Secretary of the Interior (as the case may be) and are projects that last more than 30 days, but do not include sustainment projects such as painting, carpeting, or minor repairs.;
				and
 (C)in paragraph (5)(A), by striking 1984, to be children described under paragraph (1)(B) if the property described is within the fenced security perimeter of the military facility upon which such housing is situated. and inserting 1984, or under lease of off-base property under subchapter IV of chapter 169 of title 10, United States Code, to be children described under paragraph (1)(B) if the property described is within the fenced security perimeter of the military facility or attached to and under any type of force protection agreement with the military installation where such housing is situated.;
 (2)in subsection (b)—
 (A)in paragraph (2)—
 (i)in subparagraph (B)—
 (I)in the subparagraph heading, by striking continuing;
 (II)by striking clause (i) and inserting the following:
							
								(i)In
 generalA heavily impacted local educational agency is eligible to receive a basic support payment under subparagraph (A) with respect to a number of children determined under subsection (a)(1) if the agency—
 (I)is a local educational agency whose boundaries are the same as a Federal military installation or the boundaries are the same as island property designated by the Secretary of the Interior to be property that is held in trust by the Federal Government and the agency has no taxing authority;
 (II)is a local educational agency—
 (aa)that has an enrollment of children described in subsection (a)(1) that constitutes a percentage of the total student enrollment of the agency that is not less than 45 percent;
 (bb)that has a per-pupil expenditure that is less than—
 (AA)for an agency that has a total student enrollment of 500 or more students, 125 percent of the average per-pupil expenditure of the State in which the agency is located; or
 (BB)for an agency that has a total student enrollment of less than 500, 150 percent of the average per-pupil expenditure of the State in which the agency is located, or the average per-pupil expenditure of 3 or more comparable local educational agencies in the State in which the agency is located; and
 (cc)that is an agency that has a tax rate for general fund purposes that is at least 95 percent of the average tax rate for general fund purposes of comparable local educational agencies in the State;
 (III)is a local educational agency that has a total student enrollment of not less than 25,000 students, of which not less than 50 percent are children described in subsection (a)(1) and not less than 5,000 of such children are children described in subparagraphs (A) and (B) of subsection (a)(1); or
 (IV)is a local educational agency that was eligible for and received a payment under this paragraph in fiscal year 2012 and—
 (aa)has an enrollment of children described in subsection (a)(1) that constitutes a percentage of the total student enrollment of the agency that is not less than 20 percent;
 (bb)for the 3 fiscal years preceding the fiscal year for which the determination is made, the average enrollment of children who are not described in subsection (a)(1) and who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act constitutes a percentage of the total student enrollment of the agency that is not less than 65 percent; and
 (cc)has a tax rate for general fund purposes which is not less than 1.25 percent of the average tax rate for general fund purposes for comparable local educational agencies in the State.;
 (III)by striking clause (ii) and inserting the following:
							
								(ii)Loss of
				eligibility
									(I)In
 generalSubject to subclause (II), a heavily impacted local educational agency that met the requirements of clause (i) for a fiscal year shall be ineligible to receive a basic support payment under subparagraph (A) if the agency fails to meet the requirements of clause (i) for a subsequent fiscal year, except that such agency shall continue to receive a basic support payment under this paragraph for the fiscal year for which the ineligibility determination is made.
 (II)ExceptionA local educational agency that is eligible under subparagraph (A) but whose tax rate for general fund purposes falls below 95 percent of the average tax rate for general fund purposes of local educational agencies in the State for 2 consecutive years shall lose its eligibility and be subject to subclause (I).; 
 (IV)by striking clause (iii) and inserting the following:  (iii)ApplicationWith respect to the first year for which a heavily impacted local educational agency described in clause (i) applies for a basic support payment under subparagraph (A), or with respect to the first fiscal year for which a heavily impacted local educational agency applies for a basic support payment under subparagraph (A) after becoming ineligible under clause (i) for 1 or more preceding fiscal years, the agency shall apply for such payment at least 1 year prior to the start of that fiscal year.;
				and
 (V)by adding at the end the following:
							
								(iv)Special
 ruleNotwithstanding clause (i)(II), a local educational agency shall be considered eligible to receive a basic support payment under subparagraph (A) with respect to the number of children determined under subsection (a)(1) if the agency—
 (I)has an enrollment of children described in subsection (a)(1), including, for purposes of determining eligibility, those children described in subparagraphs (F) and G) of such subsection, that constitutes a percentage of the total student enrollment of the agency that is not less than 35 percent; and
 (II)was eligible to receive assistance under paragraph (2) for fiscal year 2001.; 
 (ii)by striking subparagraph (C) and inserting the following:
						
							(C)Maximum amount
				for heavily impacted local educational agencies
								(i)In
 generalThe maximum amount that a heavily impacted local educational agency is eligible to receive under this paragraph for any fiscal year is the sum of the total weighted student units, as computed under subsection (a)(2) and subject to clause (ii), multiplied by the greater of—
 (I)four-fifths of the average per-pupil expenditure of the State in which the local educational agency is located for the third fiscal year preceding the fiscal year for which the determination is made; or
 (II)four-fifths of the average per-pupil expenditure of all of the States for the third fiscal year preceding the fiscal year for which the determination is made.
									(ii)Special
 rule(I)(aa)For a local educational agency with respect to which 35 percent or more of the total student enrollment of the schools of the agency are children described in subparagraph (D) or (E) (or a combination thereof) of subsection (a)(1), and that has an enrollment of children described in subparagraph (A), (B), or (C) of such subsection equal to at least 10 percent of the agency’s total enrollment, the Secretary shall calculate the weighted student units of those children described in subparagraph (D) or (E) of such subsection by multiplying the number of such children by a factor of 0.55.
 (bb)For any local educational agency that received a payment under this clause in fiscal year 2012 (as such clause was in effect for that fiscal year), the local educational agency shall not be required to have an enrollment of children described in subparagraph (A), (B), or (C) of subsection (a)(1) equal to at least 10 percent of the agency’s total enrollment.
 (II)For a local educational agency that has an enrollment of 100 or fewer children described in subsection (a)(1), the Secretary shall calculate the total number of weighted student units for purposes of subsection (a)(2) by multiplying the number of such children by a factor of 1.75.
 (III)For a local educational agency that does not qualify under subparagraph (B)(i)(I) and has an enrollment of more than 100 but not more than 1,000 children described in subsection (a)(1), the Secretary shall calculate the total number of weighted student units for purposes of subsection (a)(2) by multiplying the number of such children by a factor of 1.25.;
 (iii)by amending subparagraph (D) to read as follows:
						
							(D)Maximum amount
 for large heavily impacted local educational agencies(i)(I)Subject to clause (ii), the maximum amount that a heavily impacted local educational agency described in subclause (II) is eligible to receive under this paragraph for any fiscal year shall be determined in accordance with the formula described in paragraph (1)(C).
 (II)A heavily impacted local educational agency described in this subclause is a local educational agency that has a total student enrollment of not less than 25,000 students, of which not less than 50 percent are children described in subsection (a)(1) and not less than 5,000 of such children are children described in subparagraphs (A) and (B) of subsection (a)(1).
 (ii)For purposes of calculating the maximum amount described in clause (i), the factor used in determining the weighted student units under subsection (a)(2) with respect to children described in subparagraphs (A) and (B) of subsection (a)(1) shall be 1.35.;
 (iv)by striking subparagraph (E);
 (v)by redesignating subparagraphs (F), (G), and (H) as subparagraphs (E), (F), and (G), respectively;
 (vi)in subparagraph (E) (as redesignated by clause (v))—
 (I)by striking clause (ii);
 (II)by striking ; and at the end of clause (i) and inserting a period; and
 (III)by striking the Secretary and all that follows through shall use and inserting the Secretary shall use;
 (vii)in subparagraph (F) (as redesignated by clause (v))—
						
							(G)Determination of average tax rates for general fund purposes
 (i)In generalExcept as provided in clause (ii), for the purpose of determining the average tax rates for general fund purposes for local educational agencies in a State under this paragraph, the Secretary shall use either—
 (I)the average tax rate for general fund purposes for comparable local educational agencies, as determined by the Secretary in regulations; or
 (II)the average tax rate of all the local educational agencies in the State. (ii)Special rule (I)Fiscal years 2010–2015For fiscal years 2010 through 2015, any local educational agency that was found ineligible to receive a payment under subsection (b)(2)(A) because the Secretary determined that it failed to meet the average tax rate requirement for general fund purposes in subparagraph (B)(i)(II)(bb), as in effect on the day before the date of enactment of the Local Taxpayer Relief Act, shall be considered to have met that requirement, if the State determined, through an alternate calculation of average tax rates for general fund purposes, that such local educational agency met that requirement.
 (II)Subsequent fiscal years after 2015For any fiscal year after fiscal year 2015, any local educational agency that met the requirements of subclause (I) and received a payment under such subclause for 1 or more of fiscal years 2010 through 2015 may continue to have the State use such subclause (I) to determine if the local educational agency has met the average tax rate requirement of clause (i), including using the alternate methodology described in subclause (I) to determine whether the local educational agency has met the average tax rate requirement for general fund purposes under subclause (B)(i)(II)(bb), as in effect on the day before the date of enactment of the Local Taxpayer Relief Act.
 (III)Availability of fundsNotwithstanding any other provision of law limiting the period during which the Secretary may obligate funds appropriated for any fiscal year after 2012, the Secretary shall reserve an amount equal to a total of $14,000,000 from funds that remain unobligated under this section from fiscal year 2013 or 2014 in order to make payments under this subparagraph for fiscal years 2011 through 2014.; and
 (viii)in subparagraph (G) (as redesignated by clause (v))—
 (I)in clause (i)—
 (aa)by striking (B), (C), (D). or (E), and inserting (B), (C), or (D),;
 (bb)by striking by reason of and inserting due to;
 (cc)by inserting after clause (iii), the following: or as the direct result of base realignment and closure or modularization as determined by the Secretary of Defense and force structure change or force relocation,; and
 (dd)by inserting before the period at the end the following: or during such time as activities associated with base closure and realignment, modularization, force structure change, or force relocation is ongoing; and
 (II)in clause (ii), by striking (D) or (E) in both places such term appears and inserting (C) or (D); and
 (B)in paragraph (3)—
 (i)in subparagraph (B)—
 (I)by striking clause (iii) and inserting the following:  (iii)In the case of a local educational agency providing a free public education to students enrolled in kindergarten through grade 12, that enrolls students described in subparagraphs (A), (B), and (D) of subsection (a)(1) only in grades 9 through 12, and that received a final payment in fiscal year 2009 calculated under this paragraph (as this paragraph was in effect on the day before the date of enactment of the Local Taxpayer Relief Act) for students in grades 9 through 12, the Secretary shall, in calculating the agency’s payment, consider only that portion of such agency’s total enrollment of students in grades 9 through 12 when calculating the percentage under clause (i)(I) and only that portion of the total current expenditures attributed to the operation of grades 9 through 12 in such agency when calculating the percentage under clause (i)(II).;
 (II)by redesignating clause (iv) as clause (v); and
 (III)by inserting after clause (iii) the following:
							
 (iv)For any local educational agency that is providing a program of distant learning to children not residing within the legally defined boundaries of the agency, the Secretary shall disregard such children from such agency’s total enrollment when calculating the percentage under subclause (I) of clause (i) and shall disregard any funds received for such children when calculating the total current expenditures attributed to the operation of such agency when calculating the percentage under subclause (II) of clause (i).; 
 (ii)in subparagraph (C), by striking subparagraph (D) or (E) of paragraph (2), as the case may be and inserting paragraph (2)(D); and
 (iii)by striking subparagraph (D) and inserting the following:
						
							(D)Ratable
 distributionFor any fiscal year described in subparagraph (A) for which the sums available exceed the amount required to pay each local educational agency 100 percent of its threshold payment, the Secretary shall distribute the excess sums to each eligible local educational agency that has not received its full amount computed under paragraph (1) or (2) (as the case may be) by multiplying—
 (i)a percentage, the denominator of which is the difference between the full amount computed under paragraph (1) or (2) (as the case may be) for all local educational agencies and the amount of the threshold payment as calculated under subparagraphs (B) and (C) of all local educational agencies, and the numerator of which is the aggregate amount of the excess sums, by
 (ii)the difference between the full amount computed under paragraph (1) or (2) (as the case may be) for the agency and the amount of the threshold payment as calculated under subparagraphs (B) and (C) of the agency.;
 (3)in subsection (c), by striking paragraph (2) and inserting the following:
				
 (2)ExceptionCalculation of payments for a local educational agency shall be based on data from the fiscal year for which the agency is making an application for payment if such agency—
 (A)is newly established by a State, for the first year of operation of such agency only;
 (B)was eligible to receive a payment under this section for the previous fiscal year and has had an overall increase in enrollment (as determined by the Secretary in consultation with the Secretary of Defense, the Secretary of the Interior, or the heads of other Federal agencies)—
 (i)of not less than 10 percent, or 100 students, of children described in—
 (I)subparagraph (A), (B), (C), or (D) of subsection (a)(1); or
 (II)subparagraph (F) or (G) of subsection (a)(1), but only to the extent such children are civilian dependents of employees of the Department of Defense or the Department of the Interior; and
 (ii)that is the direct result of closure or realignment of military installations under the base closure process or the relocation of members of the Armed Forces and civilian employees of the Department of Defense as part of force structure changes or movements of units or personnel between military installations or because of actions initiated by the Secretary of the Interior or head of another Federal agency; and
 (C)was eligible to receive a payment under this section for the previous fiscal year and has had an overall increase in enrollment (as determined by the Secretary)—
 (i)of not less than 10 percent, or 100 students, of children described in subsection (a)(1); and
 (ii)that is the direct result of the closure of a local educational agency that received a payment under paragraph (1) or (2) of subsection (b) in the previous fiscal year.;
 (4)in subsection (e)— (A)by striking paragraph (1) and inserting the following:
					
 (1)In generalIn the case of any local educational agency whose payment under subsection (b) for a fiscal year is determined to be reduced by an amount greater than $5,000,000 or by 20 percent, as compared to the amount received in the previous fiscal year, the Secretary shall, subject to paragraph (2), pay a local educational agency, for each of the 3 years following the reduction under subsection (b), the amount determined under paragraph (2).
 (2)Amount of reductionSubject to paragraph (3), a local educational agency described in paragraph (1) shall receive— (A)for the first year for which the reduced payment is determined, the amount shall not be less than 90 percent of the total amount that the local educational agency received under paragraph (1) or (2) of subsection (b) in the fiscal year prior to the reduction (referred to in this paragraph as the base year);
 (B)for the second year following such reduction, the amount shall be not less than 85 percent of the total amount that the local educational agency received under paragraph (1) or (2) of subsection (b) in the base year.
 (C)for the third year following such reduction, the amount shall not be less than 80 percent of the total amount that the local educational agency received under paragraph (1) or (2) of subsection (b) in the base year.
 (3)Special ruleFor any fiscal year for which a local educational agency would be subject to a reduced payment under subparagraph (B) or (C) of paragraph (2), but the total amount of the payment that the local educational agency is eligible for under subsection (b) for that fiscal year is greater than the amount that initially subjected the local educational agency to the requirements of this subsection, the Secretary shall pay the greater amount to the local educational agency for such year.;
 (B)by striking paragraph (2); and (C)by redesignating paragraph (3) as paragraph (2); and
 (5)by striking subsection (g). 6.Application for payments under sections 8002 and 8003Section 8005 (20 U.S.C. 7705) is amended—
 (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (2)by inserting after subsection (b) the following:
				
					(c)Student
 countIn collecting information to determine the eligibility of a local educational agency and the number of federally connected children for the local educational agency, the Secretary shall, in addition to any options provided under section 222.35 of title 34, Code of Federal Regulations, or a successor regulation, allow a local educational agency to count the number of such children served by the agency as of the date by which the agency requires all students to register for the school year of the fiscal year for which the application is filed..
 7.ConstructionSection 8007 (20 U.S.C. 7707) is amended—
 (1)in subsection (a)—
 (A)in paragraph (1)— (i)by striking 40 percent and inserting 80 percent; and
 (ii)by striking 8014(e) and inserting 8014(d); (B)in paragraph (2), by adding at the end the following:
					
 (C)The agency is eligible under section 8003(b)(2) or is receiving a basic support payment under circumstances described in section 8003(b)(2)(B)(ii).;
				and
 (C)by striking paragraph (3) and inserting the following:
					
						(3)Amount of
				payments
							(A)Local
				educational agencies impacted by military dependent children
 (i)In generalThe amount of a payment to each local educational agency described in this subsection that is impacted by military dependent children for a fiscal year shall be equal to—
 (I)(aa)40 percent of the amount appropriated under section 8014(d) for such fiscal year; divided by
 (bb)the number of children described in subparagraphs (B) and (D)(i) of section 8003(a)(1) who were in average daily attendance for all local educational agencies described in paragraph (2), including the number of children attending a school facility described in section 8008(a) if the Secretary does not provide assistance for the school facility under that section for the fiscal year; multiplied by
 (II)the number of children determined for such agency.
 (ii)LimitationNotwithstanding clause (i), the amount of a payment provided under this subparagraph shall be— (I)not less than $25,000, except that this subclause shall not apply if the amount available to carry out paragraph (1) for such fiscal year is less than $32,000,000; and
 (II)not more than $4,000,000.
									(B)Local
				educational agencies impacted by children who reside on Indian
				lands
 (i)In generalThe amount of a payment to each local educational agency described in this subsection that is impacted by children who reside on Indian lands for a fiscal year shall be equal to—
 (I)(aa)40 percent of the amount appropriated under section 8014(e) for such fiscal year; divided by
 (bb)the number of children described in section 8003(a)(1)(C) who were in average daily attendance for all local educational agencies described in paragraph (2); multiplied by
 (II)the number of children determined for such agency.
 (ii)LimitationNotwithstanding clause (i), the amount of a payment provided under this subparagraph shall be— (I)not less than $25,000, except that this subclause shall not apply if the amount available to carry out paragraph (1) for such fiscal year is less than $32,000,000; and
 (II)not more than $4,000,000.;
				and
 (2)in subsection (b)—
 (A)in the matter preceding paragraph (1)— (i)by striking 60 percent and inserting 20 percent; and
 (ii)by striking section 8014(e) and inserting section 8014(d); (B)in paragraph (3)—
 (i)in subparagraph (A), in the matter preceding clause (i), by inserting if the agency meets the requirements of paragraph (7), or after under paragraph (2)(A);
 (ii)in subparagraph (C)(i)(I), by striking the agency meets at least one and all that follows through the period at the end of item (bb) and inserting the number of children determined under section 8003(a)(1)(C) for the agency for the preceding school year constituted at least 40 percent of the total student enrollment in the schools of the agency during the preceding school year.; and
 (iii)by striking subclause (II) of subparagraph (D)(ii) and inserting the following:
						
 (II)The number of children determined under section 8003(a)(1)(C) for the school for the preceding school year constituted at least 40 percent of the total student enrollment in the school during the preceding school year.;
 (C)in paragraph (4)(C), by striking (A), (B), (C), and (D) and inserting (A) and (C); and
 (D)by adding at the end the following:  (7)Special rule (A)In generalNotwithstanding paragraphs (3)(C)(i)(I) and (3)(D)(ii)(II), a local educational agency or school is eligible to receive a grant under this subsection in any one fiscal year if such agency or school—
 (i)was eligible to receive a payment under section 8003 for the fiscal year prior to the year for which the application is made; and
 (ii)has had an overall increase in enrollment—
 (I)during the period between the end of the school year preceding the fiscal year for which the application is made and the beginning of the school year immediately preceding that school year;
 (II)of not less than 250 students or 10 percent (whichever is lower), of children described in—
 (aa)subparagraph (A), (B), (C), or (D) of section 8003(a)(1); or
 (bb)subparagraph (F) or (G) of section 8003(a)(1), but only to the extent such children are civilian dependents of employees of the Department of Defense; and
 (III)that is the direct result of one or more of the following:
 (aa)Base realignment and closure or global rebasing, as determined by the Secretary of Defense.
 (bb)Force structure changes or force reductions.
 (cc)An action initiated by the Secretary of the Interior or head of another Federal agency.
 (B)Maximum amountA grant awarded to a local educational agency or school described in subparagraph (A) shall not exceed $4,000,000 for a fiscal year..
				8.State
 consideration of payments in providing State aidSection 8009 (20 U.S.C. 7709) is amended—
 (1)in subsection (b)—
 (A)in paragraph (1), by inserting before the period at the end the following: and for which the average per-pupil expenditure is equal to or greater than the average per-pupil expenditure of all the States in the third fiscal year preceding the fiscal year for which the State is applying for equalization under this section; and
 (B)by striking paragraph (2) and inserting the following:
					
						(2)Computation
							(A)State currently
 qualifyingFor purposes of paragraph (1), a program of State aid for any State qualifying under this section for fiscal year 2016 equalizes expenditures among local educational agencies if, in the second fiscal year preceding the fiscal year for which the determination is made the amount of per-pupil expenditures made by, or per-pupil revenues available to, the local educational agency in the State with the highest such per-pupil expenditures or revenues did not exceed the amount of such per-pupil expenditures made by, or per-pupil revenues available to, the local educational agency in the State with the lowest such expenditures or revenues by more than 25 percent as calculated under subparagraph (B)(ii).
							(B)Other
 factorsNotwithstanding regulations in effect prior to the enactment of this subparagraph, in making a determination under this subparagraph, the Secretary shall—
 (i)arrange all local educational agencies in the State by per-pupil expenditures or revenues in descending order from the highest to the lowest;
 (ii)using per-pupil expenditures or revenues as the only criteria disregard those local educational agencies that are spending above the 95th percentile and those spending below the 5th percentile;
 (iii)identify the local educational agency at the 95th percentile and the local educational agency at the 5th percentile;
 (iv)subtract the amount of per-pupil expenditures or revenues of the local educational agency at the 5th percentile from the amount of per-pupil expenditures or revenues of the local educational agency at the 95th percentile and divide the difference by the per-pupil expenditures or revenues of the local educational agency at the 5th percentile; and
 (v)take into account the extent to which a program of State aid reflects the additional cost of providing free public education in particular types of local educational agencies such as those that are geographically isolated, or to particular types of students, such as children with disabilities.
								(C)New States
				applicants
								(i)In
 generalFor purposes of paragraph (1), a program of State aid for any State equalizing under this section after fiscal year 2006 equalizes expenditures among local educational agencies if, in the second fiscal year preceding the fiscal year for which the determination is made, the amount of per-pupil expenditures made by, or per-pupil revenues available to, the local educational agency in the State with the highest such per-pupil expenditures or revenues did not exceed the amount of such per-pupil expenditures made by, or per-pupil revenues available to, the local educational agency in the State with the lowest such expenditures or revenues by more than 10 percent as calculated under clause (ii).
								(ii)Other
 factorsIn making a determination under this subparagraph, the Secretary, notwithstanding regulations in use prior to the enactment of the Local Taxpayer Relief Act, shall—
 (I)arrange all local educational agencies in the State by per-pupil expenditures or revenues in descending order from the highest to the lowest;
 (II)using per-pupil expenditures or revenues as the only criteria disregard those local educational agencies that are spending above the 95th percentile and those spending below the 5th percentile;
 (III)identify the local educational agency at the 95th percentile and the local educational agency at the 5th percentile;
 (IV)subtract the amount of per-pupil expenditures or revenues of the local educational agency at the 5th percentile from the amount of per-pupil expenditures or revenues of the local educational agency at the 95th percentile and divide the difference by the per-pupil expenditures or revenues of the local educational agency at the 5th percentile; and
 (V)take into account the extent to which a program of State aid reflects the additional cost of providing free public education in particular types of local educational agencies, such as those that are geographically isolated, or to particular types of students, such as children with disabilities.;
				and
 (2)in subsection (d)(2)—
 (A)by striking A State and inserting the following:
					
						(A)In
 generalA State; and (B)by adding at the end of the following:
					
						(B)States that are
 not equalized statesA State that has not been approved as an equalized State under subsection (b) shall not consider funds received under section 8002 or section 8003 of this title in any State formula or place a limit or direct the use of such funds or consider such funds for purposes of determining a local educational agency's fund balance..
				9.Timely
 paymentsSection 8010 (20 U.S.C. 7710) is amended— (1)in subsection (b), by striking require and inserting need; and
 (2)in subsection (d)(1)— (A)by striking the second fiscal year following the fiscal year for and inserting the fiscal year following the fiscal year in; and
 (B)by striking such local educational agency submits and inserting each local educational agency that is eligible to receive funds under this title for such fiscal year submits.
 10.DefinitionsSection 8013 (20 U.S.C. 7713) is amended—
 (1)in paragraph (1), by striking and Marine Corps and inserting Marine Corps, and Coast Guard;
 (2)in paragraph (4)—
 (A)in the first sentence, by striking part A of title I and title VI and inserting title I and part A of title V; and
 (B)in the second sentence, by striking be determined and inserting be made;
 (3)in paragraph (5)(A)—
 (A)in clause (ii)—
 (i)in subclause (IV), by striking ; or and inserting a semicolon;
 (ii)in subclause (V), by inserting or after the semicolon; and
 (iii)by adding at the end the following:
						
 (VI)exempt of taxation real property and personal property identified by a local governmental entity, including State government, if upon such property resides a child whose parents or guardians are certified to live on such property is considered to meet the eligibility requirements of section 151.4 of title 25, Code of Federal Regulations;;
				and
 (B)in clause (iii)—
 (i)by striking subclauses (II) and (III) and inserting the following:
						
 (II)used to provide housing for homeless children at closed military installations pursuant to section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
 (III)used for affordable housing assisted under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); or;
 (4)in paragraph (8)(A), by inserting commas before and after and verified by; and
 (5)in paragraph (9)—
 (A)by striking subparagraph (A) and inserting the following:
					
						(A)In
 generalExcept as provided in subparagraph (B), the term local educational agency—
 (i)means a board of education or other legally constituted local school authority having administrative control and direction of free public education in a county, township, independent school district, or other school district; and
 (ii)includes any State agency that—
 (I)directly operates and maintains facilities for providing free public education; and
 (II)except for those local educational agencies determined to be eligible to receive a payment under section 8003 prior to the date of the enactment of the Local Taxpayer Relief Act, when submitting an application under this title for the first time on or after the date of the enactment of such Act, has the authority to tax and has boundaries as defined by applicable State law for the purposes of levying such taxes, or has been granted the authority to receive an imputed tax from a city, county, township, or other general purpose political subdivision of a State.;
				and
 (B)in subparagraph (B), in the matter preceding clause (i), by inserting a comma after Secretary determines.
				11.Authorization of
 appropriationsSection 8014 (20 U.S.C. 7714) is amended— (1)in subsection (a), by striking $32,000,000 for fiscal year 2000 and such sums as may be necessary for each of the seven succeeding fiscal years and inserting such sums as may be necessary for each of fiscal years 2016 through 2019;
 (2)in subsection (b), by striking $809,400,000 fiscal year 2000 and such sums as may be necessary for each of the seven succeeding fiscal years and inserting such sums as may be necessary for each of fiscal years 2016 through 2019;
 (3)in subsection (c), by striking $50,000,000 for fiscal year 2000 and such sums as may be necessary for each of the seven succeeding fiscal years and inserting such sums as may be necessary for each of fiscal years 2016 through 2019;
 (4)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively;
 (5)in subsection (d) (as redesignated by paragraph (4)), by striking $10,052,000 for fiscal year 2000 and such sums as may be necessary for fiscal year 2001, $150,000,000 for fiscal year 2002, and such sums as may be necessary for each of the five succeeding fiscal years and inserting such sums as may be necessary for each of fiscal years 2016 through 2019;
 (6)in subsection (e) (as redesignated by paragraph (4)), by striking $5,000,000 for fiscal year 2000 and such sums as may be necessary for each of the seven succeeding fiscal years and inserting such sums as may be necessary for each of fiscal years 2016 through 2019; and
 (7)by adding at the end of the following:
				
					(f)Allocation of
 dollars from previous fiscal yearsWhen final payments are made under this title for a fiscal year, the Secretary shall add any remaining funds to those funds appropriated for such section for the next fiscal year for the purpose of making payments subject to the provisions of the applicable section..
			12.Additional and
			 conforming amendments
 (a)Consolidated Appropriations Act, 2014Section 309 of division H of the Consolidated Appropriations Act, 2014 (Public Law 113–76; 128 Stat. 400) is repealed.
 (b)Elementary and Secondary Education Act of 1965The Act (20 U.S.C. 6301 et seq.) is amended— (1)in the table of contents in section 2, by striking the items relating to subpart 20 of part D of title V;
 (2)by repealing subpart 20 of part D of title V (20 U.S.C. 7281 et seq.) (relating to additional assistance for certain local educational agencies impacted by Federal property acquisition);
 (3)in section 8004 (20 U.S.C. 7704)—
 (A)in subsection (e)(1)(B)(i), by striking involved, or if and inserting involved or, if; and
 (B)in subsection (f), by striking upon and inserting on;
 (4)in section 8008(a) (20 U.S.C. 7708(a)), by striking section 8014(f) and inserting “section 8014(e)”; and
 (5)in section 8011(a) (20 U.S.C. 7711 (a)), by striking or under and all that follows through of 1994).